Citation Nr: 1212136	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-43 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from February 1967 to February 1971, which includes service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO in Louisville, Kentucky, which denied the Veteran's service connection claim for PTSD.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD, as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that in a November 2010 rating decision the RO denied entitlement to an earlier effective date for the grant of service connection for prostate cancer.  However, after the RO issued a statement of the case in April 2011, the Veteran withdrew any appeal of such issue.  See the Veteran's April 2011 statement.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  The Board has reviewed the record and finds that further development is necessary prior to analyzing the claim on the merits.

Initially, the Board notes that the Veteran's stressor - that while stationed at the Air Force base in Tuy Hoa, Vietnam, in 1968, his based was attacked by Viet Cong- has been confirmed by the Joint Service Records Research Center (JSRRC).  See JSRRC research results completed in March 2008.

Nonetheless, the medical evidence of record conflicts as to whether the Veteran currently has PTSD utilizing the DSM-IV, as well as other psychiatric diagnoses.  

By way of background, a February 2006 VA note indicates that a PTSD screen was negative.  
In connection with the instant claim received in September 2007, the Veteran was afforded a VA psychiatric examination in April 2008.  He suspected that he was having nightmares because his spouse reported witnessing fitful sleep and episodes of talking in his sleep.  The Veteran admitted to remembering nightmares about military-related events approximately once per week.   After examination and testing, the examiner diagnosed the Veteran with a nightmare disorder.  The examiner further noted that while the Veteran exhibits two symptoms of PTSD (recurrent trauma related nightmares and occasional emotional reactivity in response to trauma related triggers), the remainder of the symptoms required to render a PTSD diagnosis were not shown.  Thus, a PTSD diagnosis was not assigned by the examiner.  A medical opinion was not requested.

In January 2009, the Veteran was referred for a VA Mental Health Initial Evaluation due to sleep issues.  After interview and examination of the Veteran, an Axis I diagnosis was not provided.  GAF score was 92.
 
In his February 2009 notice of disagreement, the Veteran stated that his service in Vietnam affected him in a traumatic way.  

According to a February 2009 statement, the Veteran's spouse indicated that while the Veteran is being told he does not have PTSD, he is experiencing problems which she believes is related to the war.  

Also in February 2009, the Veteran called a VA Medical Center and requested a mental health consultation.  See February 2009 VA PCC Telephone Note.

In March 2009, the Veteran was referred to the Mental Health clinic due to anxiety symptoms suggestive of PTSD.  The examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified (NOS), and rule out PTSD.  

During an additional VA examination conducted in October 2009, the Veteran reported difficulty staying asleep, typically sleeping in two to three hour spurts, and had no recollection of any nightmares.  The examiner assigned an Axis I diagnosis of an adjustment disorder with mixed disturbance of emotions and conduct.  The examiner stated that a diagnosis of a nightmare disorder was not in order because the Veteran was unable to recall any of his dreams.  The examiner explained that a diagnosis of a nightmare disorder requires that the patient have a detailed recall of the extended and extremely frightening dreams.  The examiner also indicated that the Veteran's son's frequent deployment has been a continuous stressor for the Veteran.  

In April 2010, the VA notes show for the first time a diagnosis of both an anxiety disorder and PTSD by the Veteran's VA psychiatrist.  See April 2010 VA Medication Management note.

The Veteran was afforded a VA examination in March 2011.  At the time, the examiner provided an Axis I diagnosis of chronic adjustment disorder with mixed disturbance of emotions and conduct; and an Axis II diagnosis of narcissistic personality disorder which the examiner found to be the Veteran's primary psychiatric diagnosis.  The examiner concluded that the Veteran's Axis I diagnosis was not caused by or a result of the Veteran's stressors during military service some 40 years earlier; and that the Veteran did not currently meet all of the DSM-IV criteria for the diagnosis of PTSD and so it was not caused by or a result of the reported unverified stressful events.  The examiner also concluded that the stressors for the Veteran's adjustment disorder was the war in Iraq and his son's involvement in that war.  Part of the rationale for the opinion was that the Veteran denied any history of psychiatric problems or treatment during his military service.

The Veteran was most recently afforded a VA examination in September 2011 before a board of two psychiatric examiners.  However, no diagnosis was able to be made because the Veteran prematurely chose to discontinue the examinations.  In this regard, the first examiner attempted to assess the Veteran's symptoms by using the Clinician Administered PTSD (CAP) scale which is considered the gold standard for assessing PTSD symptoms, however, at that point, the Veteran was not willing to complete the interview.  The Veteran was willing to meet with the second examiner, but after about 10 minutes of completing an additional test, he stated that he did not want to continue with the evaluation.  Therefore, neither examiner was able to assess any mental disorder symptoms or diagnoses.   

In statements received in April 2011, the Veteran reiterated the fact that his VA psychiatrist whom he had been seeing for two years had diagnosed him as having PTSD and he was taking medication for it.

In November 2011 written argument, the Veteran's representative acknowledged that the Veteran reported for, but did not complete, the September 2011 examinations.  The representative requested that an addendum medical opinion be obtained as the March 2011 VA examiner indicated that the Veteran's stressors were unverified and also appeared to base his opinion on the absence of inservice psychiatric treatment. 

Based on the foregoing, the medical evidence clearly conflicts as to the Veteran's current psychiatric disability, and there are no complete opinions with regard to the etiology of the currently diagnosed psychiatric disability.  In light of the circumstances of this case, the Board finds that VA's duty to assist arguably extends to affording the Veteran an opportunity to have an additional examination and/or have his case reviewed by a VA examiner.  

The Board also observes that the Veteran has been diagnosed with a personality disorder.  See March 2011 VA examination.  The Board notes that generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Because of the Veteran's noncompliance with the September 2011 VA examination, the Board questions whether another examination should be afforded to the Veteran; however, the September 2011 examiners specifically indicated that they were unable to assess any mental disorder symptoms or diagnoses based on the limited information provided by the Veteran.  Because the Board is unable to properly analyze this claim without determining the validity of the prior diagnoses of record and obtaining etiology opinions, it finds that an additional VA examination is necessary.  In light of this determination, the Board emphasizes the importance of the Veteran's cooperation in the development of his claim.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not cooperate during any additionally scheduled psychiatric examination, the Board notes that his claim may be decided on the evidence currently in the claims folder and may result in the denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Inform the Veteran that he may submit any additional pertinent evidence to include a statement from his treating VA physician as to how the physician diagnosed PTSD in light of the criteria set forth in the DSM-IV.

2.  After obtaining any outstanding evidence, determine whether the Veteran will report for a comprehensive VA examination and then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability.   

If the Veteran does not appear for the examination or does not cooperate and complete the examination, the examiner is asked to respond to the questions posed below, to the best extent possible.

The claims file and a copy of this remand must be available for review.  The examiner is to interview the Veteran, and perform a mental status examination and any appropriate testing.  

a.  The examiner should indicate all psychiatric disabilities currently shown, utilizing the DSM-IV.  Specifically, the examiner must state whether the Veteran currently has PTSD; an anxiety disorder, NOS; a nightmare disorder; narcissistic personality disorder; and/or an adjustment disorder.  Any opinion must be reconciled with the VA mental health treatment and medication management notes, as well as VA examination reports dated in April 2008, October 2009, March 2011, and September 2011.  

b.  If the record supports a diagnosis of PTSD, the examiner is asked to opine whether it is at least as likely as not that the Veteran has PTSD that is related to the confirmed stressor (that his base in Tuy Hoa Air force Base was attacked by Viet Cong in 1968 during which time he witnessed many dead bodies), or any other incident of service.      

c.  For any other diagnosed acquired psychiatric disorder(s), the examiner is asked to opine whether such disability is at least as likely as not related to service, to include the confirmed stressor, or had its onset during service.   

d.  For any diagnosed personality disorder, the examiner is asked to opine whether there was a superimposed disease or injury in service resulting in a current acquired psychiatric disorder.

The examiner is asked to reconcile any opinion with all evidence of record, to include the Veteran's report of psychiatric symptoms since service.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.   After completing the above, readjudicate the service connection claim for an acquired psychiatric disability, to include PTSD.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 








						(CONINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


